Citation Nr: 9911073	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-34 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


REMAND

The veteran served on active duty from July 1961 to September 
1965.

In July 1997, the Board of Veterans' Appeals (Board) remanded 
this case to the regional office (RO) in order to pursue 
further development of the record, including attempting to 
verify the veteran's alleged stressors.  The Board requested 
that the RO prepare a summary of all of the veteran's claimed 
stressors and forward the summary, with specific details 
regarding the veteran's alleged stressors and the dates of 
such stressors, and all associated documents, to the to the 
United States Armed Services Center for Research of Unit 
Records (then designated as the United States Army & Joint 
Services Environmental Support Group) (hereinafter, 
"USASCRUR") for corroboration.

In its July 1997 remand, the Board observed that the veteran 
had complained of two traumatic incidents that had occurred 
in service.  First, he reported that, in the spring of 1965, 
a large truck and bus had collided in front of his base in 
Spain.  He stated that he had volunteered his help at the 
scene, where several people had been left dead and 
"mangled."  Second, he stated that he had been involved in 
an accident while driving his girlfriend to Madrid in 1965.  
He reported that he had struck the rear of another car, 
causing both cars to leave the roadway.  He testified that 
his girlfriend, who had been three-to-four months pregnant at 
the time, had experienced a miscarriage as a result of the 
accident.

Service personnel records reveal that the veteran negligently 
struck another car in the rear with his privately owned 
vehicle in June 1965.  Service medical records reveal that 
mild soft tissue injuries were assessed after the veteran 
reported to the emergency room.  However, the records do not 
reflect that any further injuries occurred as a result of the 
accident.

In an August 1997 statement, the veteran described additional 
stressful events.  He reported that, while stationed at 
Travis Air Force Base in 1962 or 1963, he witnessed a C-133 
crash at the end of the runway, killing all aboard.  In 
addition, he stated that, on another occasion, he had run for 
his life after the munitions maintenance squadron had dropped 
a fifty-megaton bomb on the ground and it had started to 
smoke.  Finally, he reported that, in approximately September 
1963, he had been a passenger on a plane from McGuire Air 
Force Base whose engine had caught fire.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has indicated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  The 
Court has further indicated that it constitutes error on the 
part of the Board to fail to ensure compliance.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

In this case, unfortunately, it does not appear that there 
has been full compliance with the requests in the Board's 
July 1997 remand.  Specifically, the RO did not request 
corroboration of the veteran's stressors from USASCRUR.

Furthermore, the Board notes that the Adjudication Procedure 
Manual, M21-1, Part III,  5.14(b)(5) requires that the 
Department of Veterans Affairs (VA) "always send an inquiry 
in instances in which the only obstacle to service connection 
is confirmation of an alleged stressor" (emphasis added).  
In this case, the Board recognizes that the confirmation of a 
verified stressor may not be the only obstacle to service 
connection, as a VA examiner recently determined that the 
criteria for a diagnosis of post-traumatic stress disorder 
(PTSD) had not been met.  However, PTSD was previously 
diagnosed in February 1994 following the veteran's 
description of his symptomatology and the bus accident and 
plane engine fire stressors.

In light of the foregoing, the Board is REMANDING this case 
to the RO for completion of the following actions:

1.  The RO should compile and forward a 
summary of the claimed stressors, with 
specific details regarding the veteran's 
alleged stressors and the dates of such 
stressors, and all associated documents, 
along with a copy of this remand, to the 
United States Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The RO should request that 
USASCRUR verify the occurrence of the 
incidents and any indication of the 
veteran's involvement therein.  If 
USASCRUR is unable to provide 
verification of the incidents, it should 
be asked to identify any agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

2.  Thereafter, the RO should proceed 
with any further development of the 
record deemed necessary and readjudicate 
the issue of entitlement to service 
connection for PTSD.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Steven L. Keller
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


